                    Case 20-12456-JTD         Doc 63   Filed 10/08/20     Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                       )
In re:                                                 )   Chapter 11
                                                       )
RTI HOLDING COMPANY, LLC et al.                        )   Case No. 20-12456 (JTD)
                                                       )
                                                       )   (Joint Administration Requested)
                               Debtors.                )

                 NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY
               AND REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS
    TO:      Clerk of the Court
             United States Bankruptcy Court
             District of Delaware
             824 Market Street
             Wilmington, DE 19801

             Please enter the appearance of Rachel B. Mersky, Esquire of the firm of Monzack

    Mersky Browder and Hochman, P.A as counsel for Crossroads Plaza 1743, LLC and CH Realty

    III/Battlefield, L.L.C. (“Kimco Landlords”). Kimco Landlords are creditors and, pursuant to the

    Bankruptcy Rules and Section 1109(b) of the Bankruptcy Code, hereby request that all notices

    given or required to be given in these cases be given to and served upon:


                                  Rachel B. Mersky
                                  MONZACK MERSKY BROWDER and HOCHMAN, P.A.
                                  1201 N. Orange Street, Suite 400
                                  Wilmington, DE 19801
                                  Telephone:   (302) 656-8162
                                  Facsimile:   (302) 656-2769
                                  E-mail:      rmersky@monlaw.com


             Please take further notice that pursuant to Section 1109(b) of the Bankruptcy Code, the

    foregoing request includes not only the notices referred to in the Bankruptcy Rules but also

    includes, without limitation, notices of any application, motion, petition, pleading, request,

    complaint, or demand, whether formal or informal, filed in this Chapter 11 case.

    {00219497-1}
               Case 20-12456-JTD        Doc 63     Filed 10/08/20     Page 2 of 2



         This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of Kimco Landlord’s right: (1) to have final orders in noncore matters

entered only after de novo review by a District Judge, (2) to trial by jury in any proceeding so

triable in these cases or any case, controversy, or proceeding related to these cases, (3) to have

the District Court withdraw the reference in any matter subject to mandatory or discretionary

withdrawal, or (4) or any other rights, claims, actions, defenses, setoffs, or recoupments to which

Kimco Landlords are or may be entitled, in law or in equity, all of which Kimco Landlords

expressly reserves.



Dated: October 8, 2020

                                      MONZACK MERSKY BROWDER
                                      AND HOCHMAN, P.A.

                                      /s/ Rachel B. Mersky
                                      Rachel B. Mersky, Esquire (DE #2049)
                                      1201 N. Orange Street, Suite 400
                                      Wilmington, DE 19801-1155
                                      Telephone:     (302) 656-8162
                                      Facsimile:     (302) 656-2769
                                      Email:         rmersky@monlaw.com

                                      Attorneys for Crossroads Plaza 1743, LLC and
                                      CH Realty III/Battlefield, L.L.C.




{00219497-1}
